Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie K. Staple on 01 August 2022.
The application has been amended as follows: 

In the Claims

	In claim 1, line 7, after “body”, insert ---, said first housing having an enclosed perimeter along its length thereof---.





Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claimed blade for a windshield wiper device includes a longitudinal rib provided in a housing within a blade body, wherein the housing has an enclosed perimeter along its length.  The rib includes interlocking members, wherein each of the interlocking members protrudes individually from said rib laterally, upwards or downwards and with a regular distribution along said rib, wherein at least some of said plurality protrude from said rib laterally, at least some of said plurality protrude from said rib upwards, and at least some of said plurality protrude from said rib downwards.  The closest prior art, for example Wilms, shows a pair of lateral interlocking members at one end of a longitudinal rib.  However, the regular distribution of the interlocking members as claimed is not suggested or fairly taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        






GKG
08 August 2022